DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 1, the closest prior art Ferrante et al. (USPAT 5933273), fails to disclose in combination with all of the other elements of the claim wherein a spectral reflectance curve that is monotonically decreasing from about 90% or more to 10% or less, within the range from 420 nm to 460 nm. Ferrante teaches a curve that has a 90% reflectance at 410 nm and a reflectance of 75% at 420. Adjustment of the reflectance by 15% would require extensive modification of the reflective layer materials and thickness. While Ferrante does suggest some modification of the optical properties of the device using these variables, one having ordinary skill would need to perform a large amount of experimentation with all of the possible layer arrangements in order to find 15% more reflection at 420 nm while maintaining no more than 10% within 460 nm.
With respect to claim 18, Ferrante fails to disclose in combination with all of the other elements of the claim wherein a spectral reflectance curve that is monotonically decreasing from about 80% or more to 10% or less, within the range from 420 nm to 460 nm. Similar as claim 1, modifying Ferrante to include these features would require changing each layer of the device. Each modification to a layer will could result in highly variable reflective properties and would require a significant amount of time and experimentation in order to discover the appropriate layer materials and thicknesses. Further, teaches away from increasing reflectance in this range (Col. 7 lines 8-19). For additional reasons for allowance please see Applicant’s remarks dated 1/19/2021 pages 6-7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872